Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 1 of 28

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re

F-SQUARED INVESTMENT
MANAGEMENT, LLC, e¢ al.,

Debtors

 

Craig Jalbert, in his Capacity as Trustee for F2
Liquidating Trust,

Plaintiff
v.

Agnes Carol McClelland
Ann Aghababian
Charles Hart

Geordie McClelland
George McClelland
Graham Hart

Hazel McClelland
Jacquelyn McClelland
Lindsay Hart

Lindsay McClelland
McClelland Irrevocable Grantor Trust
Quinn McClelland Hart

Defendants

 

Ne Ne ee ee ee ee ee OOO OE Oa a OS

Chapter 11

Case No. 15-11469 (LSS)
Jointly Administered

Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.
Adv. Pro No.

17-50718-LSS
17-50719-LSS
17-50722-LSS
17-50755-LSS
17-50758-LSS
17-50767-LSS
17-50772-LSS
17-50786-LSS
17-50849-LSS
17-50850-LSS
17-50854-LSS
17-50859-LSS

MEMORANDUM IN SUPPORT OF MOTION

FOR PARTIAL SUMMARY JUDGMENT BY DEFENDANTS

IMPAC 5972132v.2
I.

Til.

IV.

Vv.

Case 17-50758-LSS Doc 58 Filed 10/23/18 Page 2 of 28

 

TABLE OF CONTENTS
INTRODUCTION wiccccccscsesssscscssscsssssssecsesssecesseasecssnsssesssensssessessenessenaseessseneeneensensreseseenens 1
BRIEF STATEMENT. .....ccccsccscsssstscssssesscnscnecsessesscsessesscsensesseesessessesssssenssenesensensensesesesensenens 1
CONCISE STATEMENT OF FACTS .....ccccccccscssseeseesessssnesssssesseseeeresesssrsenesneseeseesssenecas 5
1, F2’s Corporate Structure and Tax Status....cccssccsecsenrenereresessesseesrerenes 5
ARGUMENT..u.ccccccccscsscsccssescesessccsesecsecsessessesaseecsseseseceusarseesaeseeseesssnessasseenessaeaeseanesenensenesegs 10
A. The Court Can Properly Dispose of the Question of Reasonably Equivalent
Value of the Tax Distributions on this Summary Judgment Record... 10
B. F2’s Tax Distributions Were For Reasonably Equivalent Value ..........sseeesees 11
1. The Trustee has the Burden to Prove the Tax Distributions Were
Made for Less than Reasonably Equivalent Value.......ccccesseseseteeenees 11
2. Courts With Facts Similar to F2 Have Found Tax Distributions
Were Made For Reasonably Equivalent Value oo... ccscsccscsesesecsesrseeeeneens 13
3. F2’s Operating Agreement Obligated the Board of Directors to Make
the Tax Distributions if the Shareholders Incurred Tax Liabilities........... 17
4, Other Circuits’ Decisions which Fail to Find that Distributions to Unit
Holders to Pay Tax Liability Constitute Reasonably Equivalent Value
Are Distinguishable 00.0... scccsscsscsssesesseeseesscrssssssssssssesseeseneeseseensenesnenas 19
CONCLUSION uucccccccsscsssscssccsessssessessecnessesseeseseessecenesseseessassessenssansusascasenesaeenseeserenesesnees 23
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 3 of 28

 

TABLE OF AUTHORITIES

CASES Page(s)
Bixler vy. Cent. Pa. Teamsters Health & Welfare Fund,

12 F.3d 1292 (3d Cir. 1993) v.cccccscssssesessssssesesereresssserseenenenersesseserersssesenssseseevesesesieeenenes 10
Celotex Corp. v. Catrett,

ATT U.S. 317 (1986) .cceccccssssserereresssersestssssssssscssessssesesssssenesssevsrensensassensaseesseneenesessssnssrssenenseesees 10
Elf Atochem N. Am., Inc. v. Jaffari,

727 A.2d 286 (Del. 1999) ..ecsscsseseserssscssersssssssesessssserstensresenecsseressensensnneanssseessisseresesrenees 17, 18
Inre Amcad Holdings, LLC,

579 B.R. 33 (Bankr. D. Del. 2017)... ccccceccecsseneseeesseeesessetetenenessterseerseersssoneasesseeritnesesenees 12-13
Inre Apex Automotive Warehouse, L.P.,

238 B.R. 758 (Bankr, N.D. Tl. 1999) ci eccccsesseneresseessesesssssesssenesscsenetsreserestenersssenseeteentes 21
Inre Aphton Corp.,

423 B.R. 76 (Bankr. D. Del. 2010)... cesseessererecsteseeseseessssenerssseneeseersseererseneeesenisnasesnsy 12
Inre Carrozzella & Richardson,

286 B.R. 480 (D. Conn, 2002)... csesccssseserersessssseresesseresssssnssesessenersssenenetsssenesseenserenssecesneeees 13
Inre CVEO Corp.,

327 B.R. 724 (Bankr. D. Del. 2005)... csccsscesesssessersesesessesssenseestenesessenstenenesssieneraenanens 10-11

Inre DBSI, Inc.,
561 BR. 97 (D. Idaho 2016) ci cceseseseserevsersssserseressssenseecessenecssserssessssenenseeressereneney 19, 20

In re F-Squared Inv. Mgmt, LLC,
Case 17-50718-LSS, D.L. 30 ...cccccccssccessssesessecsensetseneeeseessesseesessessseessevsesseesesessessssassrerreereneseey 1

In re Gulf Fleet Holdings, Inc.,
491 B.R. 747 (Bankr. W.D. La. 2013)... ccseeccsceesssesesssesersesssesssssssessseenenenensesenessesesereees 13

Inre Kenrob Info. Tech. Sols., Inc.,
474 B.R. 799 (E.D. Va. 2012) vc ccseecsssssvsesesrevsssssessscsssessesssssseresssssensenerenesararssseneseees 15-16, 18

In re Northlake Foods, Inc.,
2011 WL 4005446 (Bankr. M.D. Fla Sept. 9, 2011)... cccsesterseeensesssetseeteeenseetesersneseenes 14

Inre Northlake Foods, Inc.,
438 B.R. 247 (M.D. Fla 2012)... cccccccccsssesenserseresrsaesecsnesnectenseesesneseriensssessessenesseeeees 14-15

In re Northlake Foods, Inc.,
715 F.3d 1251 (11th Cir, 2012) coccccsesessesssessstessesesssesessssenerensnenerereneserererseeseennens passim

ii

 
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 4 of 28

Inre Opus E., LLC,

528 B.R. 30 (Bankr. D. Del. 2015) ...cccccccsseseseeneserneneesreeteeerereneaesressessenessserseenessenenenerereeneey 12
Inre SGK Ventures, LLC,

2015 WL 7755525 (Bankr. N.D. Ill. Nov. 30, 2015) ..cecsseserereserseenenssesassssesessesenenees 21, 22
Inre TC Liquidations LLC,

463 B.R. 257 (Bankr. E.D.N.Y. 2011) vseccssserecsesesesseseeneeetereneesssserssessveneseeeenesssensesenenaeneeens 22
Inre US. Wireless Corp., Inc.,

384 B.R. 713 (Bankr, D, Del. 2008)... ccscsesssseserssseeeseeeneneesneseseersssnseesesessserensssnsenenteenenseess 10
Josey v. John R. Hollingsworth Corp.,

996 F.2d 632 (3d Cir, 1993) .cccssssssseseresesseseseesesesenssseesasneereerseresesssssseresessrsssenssseesneanesentes 10
Kline v. First Western Gov't Sec.,

24 F.3d 480 (3d Cir. 1994) iccsccsssssessssssssseesessssensssenesersssnsnesscarsvssssssevenesessessneneneeneesecniens 10
Matsushita Elec. Indus. Co. v, Zenith Radio Corp.,

AT5 U.S. 574 (1986) wrccsssssscssevescsesessssscsssvevenesesvessesessenesssesesvesusasnenenessssseseeseveseneegessenensnsneesesens 10
Mellon Bank, N.A. v. Metro Comm’ns., Inc.,

945 F.2d 635 (3d Cir, 1991) cccscssssessessseverssersaseresstessecsesereneseisessssesssesssrseesesnensnsneneserenereey 12
Off, Cmte. Of Unsecured Creditors of Kaywell, LLC y. New Key Group. LIC,

Case No. 13-01411, D.I. 1-8 (Bankr. N.D. UL, Dec. 17, 2013) vccccetseseeereesssereeseeseees 22
Peltz v. Hatten,

279 B.R. 710 (D. Del. 2002)... scsccessssesessesssseeesseresssesssenseeesesenssasessssesssesesensasanenesenseneeeeentes 12
Pryor v. Tiffen,

Ady. Pro 05-3682-(DTE), D.1. 90 woscssssssesssseesesssserssesesersenerenetereassesssnsnssssssessseneneneneneneneas 22-23
VFB LLC v. Campbell Soup Co.,

AB2 F.3d 624 (3d Cir.2007) ...cseecssssscssessssesessesersssenesseseneersnssassreessensrssssessneseserseseneseensasaseress 12
Williams Co.s, Inc, y. Energy Transfer Equity, L.P.,

159 A.3d 264 (Del. 2017) ..ccecssccsssssctssesvssssseresessessesensssetstensenerensessisasneesensnensreanensassonnenenneneetens 17
STATUTES
6 Del. Code § 18-101(7) .cccesssssssessseseersscsssvesenesessssersssenssersenerenensenenssssassssnsssesevesenenenenensnees 17, 18
6 Del. Code § 1303(a)..ccccsssecesereseessrevsessesssssssssneseseavecsnenssenessesersessnsasasssssssessseaeseerenesensnsnersneeses 12
6 Del. Code § 1304(a)(2) ..cscsserssersessssssessensesssenssserssenersnsesesessesessscnsesesessseneseesenenseneatenenensnteeey 11-12
6 Del. Code § 1305 v.ccsccscseesesessescssrsctsssscsesssessenessssesesserseensresessssessesesssseseseesesessessensensesaeegeas 11-12

ill
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 5 of 28

LL U.S.C. § 548 vcccecscsecsseessesssssessessssssssscessesssessssssassensnesaenensersersssssenensasesseneseveseerenerasesensnenenenes 11
26 U.S.C. § LL cccccessssscscsesscsessesesescscsesensvsssvsssesvscsssersssassenssenensuenenerersnsesenesuesenseanssnenesenessnsrneeseneneety 2
26 U.S.C. § 30] vcccccssssssssssrsseterctsterereessersesescssscscssscassessassssessenesssecsseseseneesessessesessssnsversveseeeeneeseesensates 2
Mass Gen. Laws Chapter 109A, § 5(a)(2)...cccsssecesseresseretenetsteterensesrenssasessnsnesenseresenesenenenenenens 11
Mass Gen, Laws Chapter 109A, § 6....cccssessesereeesersessesetstasseresterssressersssssessenssrenssnenrssesssnenennereey 11
OTHER AUTHORITIES

L. R. C. § 1363(a) ceccsesscsesessesssenenesesssssssssssnessarssasesenensnenensnsaseceresssenesenesessenaveseaesesesensesenenenenenenenseens 14
Fed. R. Civ. P. 56(C) .ccccssecssesesersesssesesssssesesevenesessessscenseseneneneaseeeesesesesssasseessnesseneasananeeneeneeneensens 10
Fed. R. Civ. P. 56(€) .c.ccecscssccsssssesesesssesesevssevscssevesaseeevessssesssenenessneneneneeseseseesavensesssesesnsessesesereynengeey 10

iv
Case 17-50758-LSS Doc 58 Filed 10/23/18 Page 6 of 28

I. INTRODUCTION

George McClelland (“G. McClelland”), Charles Hart, Geordie McClelland, Graham Hart,
Hazel McClelland, Jacquelyn McClelland, Lindsay Hart, McClelland Irrevocable Grantor Trust,
Quinn McClelland Hart, Lindsay McClelland and Agnes Carol McClelland (collectively, “the
McClelland Defendants”) and Ann Aghababian (““Aghababian” and together with the McClelland
Defendants the “Defendants”) by and through their undersigned counsel, provide and states as
follows:
Il. BRIEF STATEMENT

Defendants were each unit holders of F-Squared Investment Management, LLC (“F2” or
the “Company”). In these Adversary Proceedings, the Trustee seeks to avoid and recover seven
payments that F2' made to each of the Defendants between August 29, 2013, and October 30,
2014, which together total over $6 million. Of the payments, six were designated by the Trustee
as “Tax Distributions” on each Exhibit A to the Trustee’s Complaints. See e.g., Craig Jalbert vy.
Agnes Carol McClelland, Adv. Pro. 17-50518, D.I. 1-1. F2 paid quarterly distributions to the
Defendants to cover the estimated state and federal income taxes they would owe based on the
“pass | through” to their personal tax returns of F2’s estimated quarterly profits. The Tax

Distribution payments to the Defendants totaled in excess of $5 million.

 

I There were eight entities that did business under the F2 mantel. They were, along with the last four digits of

each Debtor’s federal tax identification number: F-Squared Investment Management, LLC (9247), F-Squared
Investments, Inc. (0788), F-Squared Retirement Solutions, LLC (9247), F-Squared Alternative Investments, LLC
(9247), F-Squared Solutions, LLC (9247), F-Squared Institutional Advisors, LLC (9247), F-Squared Capital, LLC
(5257), AlphaSector LLS GP 1, LLC (3342), and Active Index Solutions, LLC (0788). The Debtors’ address is 2221
Washington Street, Suite 201, Newton, Massachusetts 02462. In referencing “F2” below we include all of the related
entities unless specifically noted otherwise.

2 All of the complaints, with the exception of the one against G. McClelland, are in all material respects

identical. The G. McClelland Complaint includes an additional count alleging an insider preference claim, that the
Trustee has since conceded is without merit. See In re: F-Squared Investment Management, LLC, et al, Case 17-
50718-LSS, Doc. 30, fat. 4 (12/22/17). It also differs in that he received two additional payments, one designated as
a bonus and the other a units repurchase by the trustee. The two additional payments are not the subject of this Motion.

IMPAC 5972132v.2
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 7 of 28

Defendants move for partial summary judgment on the basis that the Tax Distributions
made by F2 to the Defendants were for “reasonably equivalent value.” F2’s existence as an LLC,
which was to the Company’s financial advantage, was in fact conditioned on those payments. To
be exact, from June 30, 2008, to June 24, 2010, F2 was an Internal Revenue Service C corporation
(hereinafter a “C-Corp”) when it merged with and converted into an LLC (hereinafter, an “LLC”)3
The conversion was, in part, designed to make the Company more tax efficient. C-Corps are liable
to pay tax on their profits at the entity level and if the profits are later distributed as dividends to
its shareholders, the profits are taxed a second time. See 26 U.S.C. §§11 & 301. An LLC, by
contrast, is, at the owner’s election, usually taxed as a partnership and so does not pay tax at the
entity level.

Prior to its conversion to an LLC, F2’s management assured its C-Corp shareholders that
the taxes the new members would incur from profits generated by F2 would be covered by cash
distributions F2 would pay to each member. Critically, F2’s shareholders would not have voted
to approve the conversion—despite the conversion’s benefits to the Company—if the shareholders
believed they would become personally liable for taxes arising from F2’s profits without receiving
cash to pay those taxes. To document its promise to make the Tax Distributions, and induce F2’s
shareholders to vote to approve the conversion, management prepared a Limited Liability
Operating Company Agreement (“Operating Agreement”) memorializing its obligation to make

the payments. McClelland Decl., Ex. E., at § 5.1(a).

 

3 The C-Corp was merged with and into a newly formed LLC and it was the surviving entity and a new holding

company was formed structured as an LLC. The holding company LLC became owned by each of the existing
shareholders of the C-Corp in the same percentage amounts and classes as they had held in the C-Corp by way of an
agreement and plan of merger pursuant to shareholders stock interests were converted into the right to receive interests
in the holding company. See Declaration of George McClelland (“McClelland Decl.”) {18. ms

4 Each class of shareholders combined were required to approve the conversion by at least a majority vote and

the two classes of preferred shares together were required to approve the conversion by a 75% supermajority. See id.
3

IMPAC 5972132y.2

 
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 8 of 28

F2 undertook the commitment to make the Tax Distributions because, without the
conversion, it would have had to pay tax as a C-Corp anyway, and by converting to an LLC it was
able to more easily manage its retention and investment of its profits.

Simply put, the Tax Distributions were made for reasonably equivalent value because: 1)
the agreement to make the Tax Distributions induced wary shareholders to authorize the
conversion to an LLC; and 2) having made the promise to pay Tax Distributions, each quarterly
distribution satisfied an antecedent debt by fulfilling the contractual obligation of F2 contained in
its Operating Agreement.

The Defendants are mindful that their motions to dismiss the Trustee’s claims as a matter
of law are still pending. Those motions are focused on the Trustee’s failure to plead a plausible
case for insolvency. Ordinarily, Defendants would await a ruling on the dismissal motions and
then move for summary judgment in the event the Court allowed the Trustee to move forward.
Here, however, it is evident based on the Trustee’s responses to discovery that he has no evidence
to contradict the fact that the Tax Distributions were for reasonably equivalent value. Accordingly,
in order to help the case to come to a swifter conclusion so that they can move on with their lives
unmolested by the threat of the Trustee’s claims, the Defendants move for partial summary
judgment in the hopes of curtailing the continuing needless expense (both financial and otherwise)

that the Trustee is inflicting upon them.

IMPAC 5972132y.2

 
Case 17-50758-LSS Doc58_ Filed 10/23/18 Page 9 of 28

Ill. CONCISE STATEMENT OF FACTS

1, F2’s Corporate Structure and Tax Status.

F2 was organized in May 2006 by three individuals, including Defendant George
McClelland. McClelland Decl. 12. Initially, F2 was organized as an LLC. Id.

The Company was established for the purpose of providing management advice to
institutional investors with the goal of providing institutional investment results to the retail
investor. Jd. The Company was not established to provide retail advice, or to trade individual
securities for individual investors.

In June of 2008, F2 was converted to a C-Corp. The founders adopted this tax structure on
the advice of an advisor promising to raise capital from sophisticated investors who insisted on the
C-Corp structure to meet their investment expectations. The Company made the change, but the
anticipated investment did not materialize. McClelland Decl. { 13.

F2, as with many such startups, spent the first couple of years of its existence seeking its
place in the marketplace, raising capital, and marketing its services. These efforts began to
translate into a viable business and, by later in 2009, it became increasingly apparent that the
Company’s growth would soon make it profitable. McClelland Decl. 414. |

With the business on the cusp of turning a profit, the Company’s owners, accountants and
lawyers turned their consideration to the possible tax savings to F2 and its owners if it converted
from a C-Corp to an LLC or some other entity form that avoided duplicate taxation of profits.
McClelland Decl. 415.

The analysis of the tax savings to the Company and its owners if its tax structure was other
than a C-Corp was clear. Ina letter dated June 16, 2010, to the other investors, the F2 leadership

group explained:

IMPAC 5972132y.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 10 of 28

Our current structure, as a C Corporation, requires a tax at the corporate level on

pre-tax profit followed by an individual tax on distributed dividends. We do not

know how high the rate of either tax will go in the future, but it is fair to say,

corporate taxes appear likely to increase to 39.6% with dividend taxes going to your

ordinary income tax bracket.

Thus, the dollar of pre-tax income would become 60 cents after Federal corporate

taxation at the company level and 36 cents at the personal level when distributed

dividends to the shareholders. Roughly a 64% tax cost for any profits distributed

to the owners.

An LLC is treated as a partnership “flow through” entity for Federal income tax

purposes and therefore an LLC eliminates the corporate level income tax, thus

improving the potential after tax return of a dollar of distributed earnings to 60 cents

for an LLC, versus 36 cents when generated and distributed by a C Corporation.
McClelland Decl., Ex. D. It is plain from this analysis that if F2 adopted a pass through entity
form then it would be able to use the money saved on taxes for other purposes such as fortifying
and/or expanding its business operations. McClelland Decl. {16.

The downside of converting F2 to an LLC, from the perspective of the then-stockholders
of F2, was that as members of an LLC, they would individually be responsible to pay taxes arising
from F2’s profits passed through to each member for what otherwise would have been a corporate
tax owed by F2. In other words, the investors would be liable to pay the tax on F2 profits without
having the cash to do so because those profits would remain with F2 unless distributed by F2.
McClelland Decl. 417.

Although there were a total of 57 shareholders in the Company’s three classes of stock, the
maj ority of the shareholders held very small percentages of the Company: only three shareholders
of common stock and only four shareholders of the two preferred classes held more than 10% of
the total shares in each class. McClelland Decl. §21.

Members of management understood that all the investors would expect the Company to

distribute to them the cash necessary to pay the tax that resulted from the Company’s profits and

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 11 of 28

some of the investors with the largest holdings expressed deep reservations about the risk that the
Company would not do this. McClelland Deel. (22-24.

To convince them that the risk was minimal, George McClelland, along with other
members of management, assured the shareholders that if the conversion was adopted the
Company would distribute to each member the funds necessary to pay the tax generated by F2’s
profits. Jd. Mr. McClelland spoke with many of the shareholders directly. McClelland Decl. 419.
In addition, Howard Present, George McClelland and Steve Ricci (the Chair of the Board) wrote
a letter to shareholders that stated “there likely will be a tax liability ‘passed through’ to all
investors....[but to] offset this, the LLC holding company currently intends to make cash
distributions to all investors equal to the maximum federal tax rate plus an amount equivalent to
most state tax rates, applied to the federal taxable income allocated to them by the LLC holding
company.” McClelland Decl. § 23.

Management also documented that undertaking in the proposed Operating Agreement,
McClelland Decl. 24. Specifically, the Operating Agreement states: .

5.1 (a) Tax Distributions. The Members shall be entitled to receive distributions -
_ . from the Company only at the following times:

(1). With respect to any taxable year prior to the year in which the Company,
liquidates or sells all or substantially all of its assets, the Company will use
reasonable efforts to distribute to each Member on an annual basis, and, inthe. |...
discretion of the Management Board, quarterly, an amount of cash (calculated -
in accordance with the terms of this section 5.1 (a)) that is sufficient to cause
each Member to have received under this Section 5.1 (a) with respect to such
year aggregate distributions equal to the product of the Tax Rate multiplied by, .
the federal taxable income allocated to such Member for such year (such
distribution the “tax distributions”) . .

See McClelland Decl., Ex. E.
Since it would be unlikely that tax liability would pass through to the unit holders, unless
there were funds on hand to make the Tax Distributions, F2’s undertaking in the LLC Operating

7

IMPAC 5972132v,.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 12 of 28

Agreement to use reasonable efforts to distribute funds to the unit holders to cover the pass-through
tax liability was sufficient to win the shareholders’ narrow approval of the conversion. McClelland
Decl. (25.

The conversion from a C-Corp to an LLC was completed effective June 24, 2010.
McClelland Decl. §24. The Operating Agreement was approved as of June 24, 2010. See
McClelland Decl., Ex. E.

F2 would not have received the votes necessary to authorize the conversion under Delaware
law had the Company failed to agree to make the Tax Distributions as specified in the Operating
Agreement. Each of the then C-Corp’s classes of stock voting together needed to vote by a
majority to authorize the conversion; each class of convertible preferred stock voting separately
would need to approve the conversion by a majority; and each class of preferred convertible shares
together would need to vote by a super majority of 75% to authorize the merger. McClelland Decl.
18. F2 was a start-up, and so investors understood they were putting their entire investment at
risk. Asking investors to also shoulder the risk that they would be saddled with a tax liability
without cash to pay it would have been untenable. McClelland Decl. 27. |

| When the Company became profitable, the board authorized the Company’s CFO, Deborah
Deskavich, to distribute to F2 unit holders amounts necessary to pay the taxes that would flow
through to them based on the Company’s profits. Ms. Deskavich sent checks to each investor,
along with a letter explaining the distribution. McClelland Decl. §§28, 29.
The letters evolved so that by 2014, they memorialized the more or less exact basis upon
which the distributions were calculated. For example, the second quarter tax distribution for 2014,
conveyed by letter dated June 6, 2014, recounted that:

[This distribution is based on 110% of the 2013 tax liability divided by one-fourth.
The total tax rate used in this calculation was 51.65% representing the 2013

8

IMPAC 5972132v.2

 
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 13 of 28

maximum federal tax rate of 39.60%, state of Massachusetts rate of 5.25%,

additional state rate of 3%, and net investment income tax of 3.80%. To calculate

the amount of this distribution for federal and state, weight the payment 84% for

federal, 10.20% for state of Massachusetts and 5.80% for other states, if applicable.

The additional 3% state tax distribution is a result of F-Squared’s understanding

that we have investors who live outside of Massachusetts and as a result have higher

state tax.

McClelland Decl., Ex. G. In other words, the amounts distributed were tied to the amount of tax
passed through to the unit holders.

F2 did not make Tax Distributions when its business operations produced no taxable
income. For example, in the latter part of tax year 2014, when F2 had no taxable profit because it
deducted the $30 million disgorgement penalty paid to the Securities and Exchange Commission
(“SEC”), it made no distribution, By letter dated June 15, 2015, to the F2 unit holders,
management declared that F2 would make “no additional tax distribution payment ... for 2014,”
explaining “the Company has met the tax liability of its unitholders with tax distributions remitted
during the year. In fact, the Company over distributed approximately $0.04. per unit, which will
be reclassified as a profit distribution.” McClelland Decl., Ex. H.

Notably, F2 characterized amounts distributed in excess of the unit holders’ pass through
tax liability as profit distribution. In January of 2013 and 2014, during the same years it was
distributing sufficient funds to the unit holder to enable them to pay the pass through tax liability,

F2 was also making separate profits distributions.> McClelland Decl. 32.

 

ae This motion does not seek summary judgment as to the actual profit distribution. While other grounds exist
to contest the Trustee’s attempt to recover that distribution—primarily the fact the company was solvent—the motion
does not argue that “reasonably equivalent value” was exchanged for the profit distribution.

9

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 14 of 28

IV. ARGUMENT

A. The Court Can Properly Dispose of the Question of Reasonably Equivalent
Value of the Tax Distributions on this Summary Judgment Record.

The Court may grant summary judgment “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(c); Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir.
1993); In re U.S. Wireless Corp., Inc., 384 B.R. 713, 717 (Bankr. D. Del. 2008). “Summary
judgment procedure is properly regarded not as a disfavored procedural shortcut, but rather as an
integral part of the federal rules as a whole, which are designed ‘to secure the just, speedy and
inexpensive determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)
(citations omitted).

When considering a motion for summary judgment, the court must view the evidence in
favor of the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 US. 574,
587 (1986); Bixler v. Cent. Pa. Teamsters Health & Welfare Fund, 12 F.3d 1292, 1297 (3d Cir.
1993). The moving party bears the burden of establishing the absence of any genuine issue of
material fact, Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 323; Inre CVEO Corp., 327 BR.
724, 721 (Bankr. D. Del. 2005). Once this burden is met, the non-moving party must demonstrate
specific facts that indicate a genuine material issue for trial. Fed. R. Civ. P. 56(e); Celotex Corp.,
477 US. at 324. In particular, the non-moving party must be able to produce evidence that, “when
considered in light of that party’s burden of proof at trial, could be the basis for a jury finding in
that party’s favor.” Kline v. First Western Gov't Sec., 24 F.3d 480, 485 (3d Cir. 1994); see also In

re CVEO Corp. , 327 B.R. at 727 (“A party may not defeat a motion for summary judgment unless

10

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 15 of 28

it sets forth specific facts, in a form that ‘would be admissible in evidence,’ establishing the
existence of a genuine issue of material fact for trial.”) (citation omitted).

Here, the sole admissible evidence establishes that: 1) the vote to convert would not have
succeeded absent the Company’s representation it would distribute funds sufficient to pay the pass
through tax; 2) the LLC agreement, in the undisputed circumstances of this case, created a liability
on F2’s part to pay the Tax Distributions—a liability that was extinguished once those Tax
Distributions were made; 3) F2 made, and the unit holders received, the Tax Distributions in good
faith; and, 4) the general unsecured creditors would have been in roughly the same position had
the Company remained as a C-Corp paying taxes as it was with F2 providing the unit holders the
means to pay the tax on F2’s profit.®

B. F2’s Tax Distributions Were For Reasonably Equivalent Value |

1. The Trustee has the Burden to Prove the Tax Distributions Were Made for
Less than Reasonably Equivalent Value.

The Trustee seeks to avoid F2’s Tax Distributions.to the Defendants on the grounds those
payments were constructively fraudulent transfers within the meaning of the Bankruptcy Code (11
U.S.C. § 548) and the Delaware Uniform Fraudulent Transfer Act or the Massachusetts Fraudulent
Transfer Act. To make out a claim under any of these statutes, the Trustee must prove F2 received
less than reasonably equivalent value for the Tax Distributions. If he cannot do so, the Trustee’s

action fails. See 11 U.S.C. § 548(a)(1)(B)(); Mass Gen. Laws ch. 109A, §§5(a)(2), 6.; 6 Del. Code

 

6 Indeed, were the Trustee to succeed in recovering the Tax Distributions, then the unit holders would have

both lost their investment in F2 and personally paid the company’s taxes that would otherwise have been paid from
operating income, a situation that would severely penalize those investors for their investment-—the exact opposite of
what they were promised would happen if they agreed to the conversion of F2 from its C-Corp status.

7 There is no allegation in the complaints that the Tax Distributions constitute intentionally fraudulent transfers.
In addition, as noted above, F2 was careful to distinguish between tax and profits distributions, for instance re-
characterizing the fourth quarter of 2014 Tax Distribution as a profit distribution when the facts required it. In short,
there is, and can be, no contention that F2 and its unit holders acted other than in good faith in, respectively, paying
and receiving the Tax Distributions.

11

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 16 of 28

§§1304(a)(2), 1305.

“The burden of proof is on the Trustee to establish that less than reasonably equivalent
value was received by the Debtor for the allegedly fraudulent transfers.” In re Opus E., LLC, 528
B.R. 30, 83 (Bankr. D. Del. 2015), aff'd sub nom., 2016 WL 1298965 (D. Del. Mar. 31, 2016),
aff'd sub nom., 698 F. App’x 711 (3d Cir. 2017). The Bankruptcy Code does not define the term
“reasonably equivalent value.” However, the Third Circuit has noted that a party receives
reasonably equivalent value if the consideration received approximates the value it gave. See
Mellon Bank, N.A. v. Metro Commce’ns, Inc., 945 F.2d 635, 646 (3d Cir. 1991).

“The term ‘reasonably equivalent value’ is not defined in the Bankruptcy Code, however,
the Third Circuit has noted that ‘a party receives reasonably equivalent value for what it gives up
if it gets “roughly the value it gave.” VFB LLC y. Campbell Soup Co., 482 F.3d 624, 631 (3d Cir.
2007). To determine reasonably equivalent value, the Third Circuit requires a “totality of the
circumstances” analysis, taking into account “the good faith of the parties, the difference between
the amount paid and the market value, and whether the transaction was at arms-length.” Peltz v.
Hatten, 279 BR. 710, 736-37 (D. Del. 2002) (citing Mellon Bank, NA. v. Official Comm. of
Unsecured Creditors of R.M.L., Inc. (Inre RML., Inc.), 92 F.3d 139, 148 (3d Cir. 1996)). “When
making this analysis, there is no requirement of mathematical equivalence of what is paid and
received by the company, only a requirement of “reasonableness.” Inre Aphton Corp., 423 B.R.
76, 89 (Bankr. D. Del. 2010). |

Satisfying an antecedent contractual obligation of the company is a classic example ofa
reasonably equivalent value. See 6 Del. Code § 1303(a) (“Value is given for a transfer or an
obligation if, in exchange for the transfer or obligation . . . an antecedent debt is secured

or satisfied . . ”); see also In re Amcad Holdings, LLC, 579 B.R. 33, 41 (Bankr. D. Del. 2017)

12

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 17 of 28

(“A transfer made by a Debtor to reimburse a party for a pre-existing obligation, without further
explanation, does not show a lack of reasonably equivalent value.”); In re Gulf Fleet Holdings,
Inc., 491 B.R. 747, 766 (Bankr. W.D. La. 2013) (finding that payments imposed by pre-existing
professional and consulting services agreements with majority shareholder were for reasonably
equivalent value because they constituted an antecedent debt); In re Carrozzella & Richardson,
286 B.R. 480, 491 (D. Conn. 2002) (“In exchange for the interest paid to the Defendants, the
Debtor received a dollar-for-dollar forgiveness of a contractual debt. This satisfaction of an
antecedent debt is ‘value,’ . . . and in this case ‘reasonably equivalent value.’ To the extent that
these Defendants had not been paid the interest owed, they would have been creditors of the
Debtor’s bankruptcy estate, asserting claims for unpaid interest.”) (analyzing identical Connecticut
statute).

2. Courts With Facts Similar to F2 Have Found Tax Distributions Were Made
For Reasonably Equivalent Value

Few courts have considered whether cash distribution made for taxes due by a shareholder
of an “S” corporation or member of an LLC arising from the entity’s profits are made. for
reasonably equivalent value. In the cases with facts most similar to F2, the courts have found that
such distributions were indeed made for reasonably equivalent value. oe

In In re Northlake Foods, Inc.,715 F.3d 1251 (11th Cir. 2012) the Eleventh Circuit
considered whether cash distribution made to the owner of Waffle House restaurants to cover taxes
generated by income passed through to his tax return were avoidable as constructively fraudulent
transfers, The distributions were made pursuant per the terms of Northlake’s shareholder
agreement, which specified:

If the Corporation’s income ever becomes taxable to the Shareholders, rather than

to the Corporation, the Corporation shall pay a dividend at least annually inan
amount and at a time sufficient for each shareholder to pay out of the dividend all >

13

IMPAC 5972132v.2.
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 18 of 28

income tax, state and federal, attributable to the portion of the Corporation’s income

included in such Shareholder’s income in the year preceding the year of payment

of the dividend.
Id, at 1253. This provision was included in the shareholder agreement at the company’s start when
it was classified as a C-Corp in the early 1990s. Jd. In 2005, Northlake elected tax treatment as
an S-corporation. Jd An S-corporation, like an LLC, does not pay tax at the entity level, but
instead the company’s tax attributes flow through the entity to the shareholders’ tax returns. See
I. R. C. § 1363(a). Subsequent to the conversion, Northlake’s Board of Directors authorized the
payment of a cash dividend to the company’s chief executive officer in the approximate amount
of the tax he would be required to pay on the Waffle House income. Northlake, 715 F.3d at 1253-
54. Later, the company incurred financial challenges and filed for bankruptcy. Id. at 1254. After
plan confirmation, the distribution trustee brought an action seeking to. avoid the tax distributions
as fraudulent transfers. Id.

The Northlake Bankruptcy Court dismissed the trustee’s fraudulent conveyance Complaint
ruling that, on the face of it, the company received reasonably equivalent value ‘when it satisfied
its obligation to cover the CEO’s flow through tax obligations. Id In particular, the court
concluded that the debtor’s distribution, “satisfied an antecedent debt owed to the [CEO]
pursuant to the Shareholder’s Agreement.” See In re Northlake Foods, Inc. , 2011 WL 4005446, at
*1 (Bankr. M.D. Fla. Sept. 9, 2011).

The trustee appealed and the District Court affirmed. See In re Northlake F oods, Inc. ; 438
B.R. 247 (M.D. Fla. 2012). The trustee appealed again and the Eleventh Circuit Court of Appeals
affirmed, noting:

~ The purpose of voiding transfers unsupported by reasonably equivalent value is to

protect creditors against the depletion of a bankrupt’s estate. Therefore, this _

provision does not authorize the voiding a transfer which confers an economic
benefit upon the debtor. Where an economic benefit is present, “the debtor’s net _

14

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 19 of 28

worth has been preserved, and the interests of the creditors will not have been

injured by the transfer.
a oe ok

In exchange for taking on this tax liability, the Shareholders Agreement obligated
Northlake to reimburse [the Waffle House CEO] for the personal income tax
liability he incurred that was attributable to the tax liability of Northlake. This
agreement benefitted Northlake because it secured shareholder consent for
Northlake to shift to S-corporation status whenever it determined it was
advantageous to do so. Not only did the Shareholders Agreement grant Northlake
greater flexibility to shift its tax status, when it did decide to shift status, Northlake
enjoyed the added benefit of freeing up cash that otherwise would have been
dedicated to paying Northlake’s tax liability. Though Northlake incurred a financial
obligation to its shareholders under the agreement, it did not need to satisfy that
obligation until a year after the shareholders had incurred Northlake’s tax liability.
This had the effect of providing Northlake with another valuable benefit: time.

Northlake, 715 F.3d at 1255-56 (citations omitted).
As here, the Waffle House CEO’s agreement to invest in a company that could convert to
a pass through tax entity was predicated on the company’s promise to distribute to him sufficient
funds to pay the tax in the event of such a conversion. This “agreement,” the Bankruptcy Court,
District Court and Eleventh Circuit all found, was to the company’s advantage since it allowed it
to avoid duplicate taxation, and thereby facilitated the company’s retention of capital. Jd. at 1256.
Because “reasonably equivalent value” does not require, a “dollar-for-dollar transaction,” id. at
1257, and because the benefit to the company in being able to transfer its tax liability to its
shareholders was plain, the Eleventh Circuit upheld the lower courts’. findings of reasonable
equivalence. Id. at 1256-57. This ruling was further fortified by the conclusion that the company’s
creditors were no worse off for making a distribution to pay the CEO’s tax because it would have
had to pay anyway if it remained as a C-Corp. See id. at 1256 (“The concept of reasonably
equivalent value does not require a dollar-for-dollar transaction.”); see also Northlake, 438 BR.
at 253.
“On similar facts, the court in In re Kenrob Information Technology Solutions, Inc., 474

BR. 799 (E.D. Va. 2012), also concluded tax distributions were made for reasonably equivalent
15

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 20 of 28

value. Id. The dispute in the Kenrob case was between the trustee who sought to recover the tax
payments made directly to the IRS to cover the shareholders’ pass through liability and the
company that sought to uphold those payments as having been made for reasonably equivalent
value. Jd. at 801. Although the shareholders in Kenrob were unable to produce any written
documentation, the court found based on their testimony that there was an agreement to make tax
distributions, that the shareholders and the corporation acted in accordance with that agreement
over a number of years, and the shareholders would not have allowed the company to elect S-
corporation status (or continued as investors of an S-corporation) absent the Tax Distributions. Id.
at 802. Considering these facts, the bankruptcy court denied the trustee’s motion for summary
judgment and granted the IRS’s. Similar to Northlake, the court reasoned that the tax company
would have paid the tax anyway had it been a C-Corp, and, consequently the company’s creditors
were no worse off, making it improper to label the transaction as “fraudulent.” Jd.

F2°s Tax Distributions to the Defendants were similarly made for reasonably equivalent
value and, as a result, the Trustee cannot meet its burden to avoid these transactions. The Company
only undertook the obligation to pay the Tax Distributions after analyzing the financial impact and
advantages to F2, Likewise, the C-Corp shareholders who were asked to approve the conversion
and become unit holders only agreed after F2’s management assured them that post conversion,
the Company would make distributions adequate to meet the tax liability each would incur, and
then memorialized that agreement in the Operating Agreement. The Operating Agreement
contractually commits the Company to use “reasonable efforts to distribute” at least annually—or

in the discretion of the management quarterly—an amount of cash intended to pay each member’s

tax liability arising from the profits generated by F2.

16

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 21 of 28

3. F2’s Operating Agreement Obligated the Board of Directors to Make the Tax
Distributions if the Shareholders Incurred Tax Liabilities.

The Trustee may attempt to distinguish the holding in Northlake by claiming that while
Northlake’s operating agreement used mandatory language concerning tax distribution, F2’s does
not, It is true that the Northlake limited liability agreement uses “shall” in reference to the tax
distributions and F2’s agreement only specifies that the Company “will use reasonable efforts to
distribute” the funds necessary to pay the flow through tax. While the difference at first blush may
appear material, it is not.

Under Delaware law, an operating agreement is binding on an LLC. See 6 Del. Code § 18-
101(7) (“A limited liability company is bound by its limited liability company agreement whether
or not the limited liability company executes the limited liability company agreement.”); see also
Elf Atochem N. Am., Inc. v. Jaffari, 727 A.2d 286, 287 (Del. 1999) (holding that an operating
agreement “is binding on the LLC as well as the members.”). F2 was thereby statutorily and
contractually bound by the terms of the Operating Agreement. |

‘Section 5.1 of the F2 Operating Agreement does not provide and did not grant the
Company's Management Board with unfettered discretion whether to make a Tax Distribution.
Instead, it placed upon the Board an affirmative obligation to make “reasonable efforts” to make
Tax Distributions at least annually and also granted the Management Board the discretion to make
the distributions quarterly if it chose to do so. The term “reasonable efforts” is not specifically
defined in the Operating Agreement. However, in analogous circumstances, the Delaware
Supreme Court concluded the term “reasonable efforts” requires more than just a nod of the head
to satisfy the duty imposed. In Williams Companies, Inc. v. Energy Transfer Equity, LP., 159
A.3d 264, 273 (Del. 2017), the court construed the meaning of the terms “commercially reasonable

efforts” and “reasonable best efforts” in connection with the duty to take actions to satisfy the

17

IMPAC 5972132v,2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 22 of 28

conditions of a merger agreement and ruled that those duties impose, as to each, an obligation to
take all reasonable steps to solve problems that arise and consummate a transaction. Applied here,
“reasonable efforts” to make tax distributions must be read to mean that if there is cash available
the Tax Distributions must be made.

Of course, the reasonable expectation of F2 and its unit holders was that if a tax was
generated, the Company would be, by definition, profitable, and under ordinary business
conditions cash for tax distributions should be available.’ Pertinent here, F2’s affirmative
obligation to exercise reasonable efforts created a right enforceable by the F2 unit holders. Cf 6
Del. Code § 18-101(7); Elf Atochem, 727 A.2d at 287. F2’s fulfillment of the unit holders’
enforceable right by making a Tax Distribution therefore constituted the exchange of reasonable
value—it satisfied an antecedent debt as the bankruptcy court found in Northlake and Kenrob,

“As was true in Kenrob and Northlake: 1) the Tax Distributions promised were made to
induce the then-shareholders to approve the conversion of F2 to an LLC; 2) the conversion to a
pass through entity—an LLC—benefited F2; 3) had the shareholders not approved the conversion
F2 would have had to pay tax on its profits at the entity level anyway; and 4) the Tax Distributions
paid, in fact, fulfilled a contractual obligation contained in the Operating Agreement which
required F2 to “use reasonable efforts to distribute” sufficient funds to enable the unit holders to
pay the flow through tax where those funds are available. The Kenrob and Northlake courts”
considerations honor the purpose behind the Trustee’s power to set aside distributions made to the

disadvantage of creditors. In fact, absent this careful weighing of the facts, the Trustee’s power to

 

8 Obviously, events out of the ordinary course, like unanticipated litigation leading to an order freezing assets

or an uninsured catastrophic might arise. In such circumstances, even using reasonable efforts to solve the problem,
management might not be able to make Tax Distributions.

18

IMPAC 5972132v.2

 
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 23 of 28

avoid transfers would likely favor trade and other general creditors over parties having specific
contractual obligations from the debtor.
4. Other Circuits’ Decisions which Fail to find that Distributions to Unit Holders

to Pay Tax Liability Constitute Reasonably Equivalent Value are
Distinguishable.

It is true that other courts have failed to find tax distributions constitute reasonably
equivalent value. However, each of these decisions dealt with fact patterns that are materially
distinguishable from that before this Court. The United States District Court for the District of
Idaho in In re DBSI, Inc. considered whether a $14 million payment to the IRS on behalf of its
ownet/member was for reasonably equivalent value. 561 B.R. 97 (D. Idaho 2016), rev'd in part,
697 F. App’x 493 (9th Cir. 2017). The dispute in DBSI was between the IRS, which wanted to
retain the taxes paid on behalf of the felonious owner/member, and the Trustee, who wanted to
recover those tax payments for the benefit of the parties the owner/member had defrauded. Jd. at
99-100. The IRS admitted that all of the tax payments had been made by DBSI “with the actual
intent to hinder, delay, and/or defraud present or future creditors of [the debtor].” Id. at 99. In
addition, “[the debtor] was never taxed as a C corporation, and at no time was [the debtor] subj ect
to federal income tax at the entity level.” Jd. at 99-100. |

~ The DBSI court began its analysis of whether the $14 million tax payment was for
reasonably equivalent value by acknowledging that the parties had agreed that the test was whether
the unsecured creditors were “better or worse off after the transaction.” Id. at 100. In answering
this question, ‘the IRS argued that the debtor would have paid $20 million in taxes on its
declared income as a C-Corp, whereas as an S-corporation it paid only $17 million. Id | The $3
million difference, according to the IRS’s theory, constituted a savings to the debtor entity making

the debtor’s creditors “better off’ as a consequence. Id.

19

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 24 of 28

The court disagreed. Jd. It reasoned that since the S-corporation was at no time subject to
taxation at the entity level, there could be no “savings” to it in distributing the tax to the
owner/member because the owner/member had been liable for the tax from the inception. Jd. at
100-101. Critical here, the DBST court noted that the cases cited by the IRS involved companies
that had gained a tax advantage by electing to change their status from one taxable at the entity
level to one where the tax was passed through to the owner/member/shareholder. Jd. Accordingly,
given that DBSI was never taxed at the entity level, there was not, in the Idaho court’s view, any
benefit to the company of distributing funds to its owner/member to pay a pass-through tax. Jd.
In addition, the court found that the argument that the entity could have chosen a taxable entity
status, such that its election to avoid that potential tax by adopting a pass-through status, was
“speculative and meaningless.” Jd. at 101. Further, the court pointed out that since the $14 million
had been “‘made by [the Debtor] with the actual intent to hinder, delay, and/or defraud present or
future creditors of [the Debtor]’ the transaction could not possibly leave the unsecured creditors
better off than had the taxes been paid based on a different legal status.” Jd.

Unlike the company in DBSIJ, F2 converted from a company taxed at the entity level to one
that passed its taxable income through to the unit holders. Likewise, the Trustee cannot even
remotely claim that F2 intended to defraud its creditors in making the Tax Distributions. Indeed,
F2’s Tax Distributions were made only when the Company was generating substantial profits,
meaning both that the Company would have had to pay at least as much in tax had it continued as
a C-Corp, and that the Company’s creditors were at least no worse off because F2 structured its
business as an LLC. In fact, the retention of cash allowed the Company to grow without selling

more stock.

20

IMPAC 5972132y.2

 
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 25 of 28

Two cases from the Bankruptcy Court for the Northern District of Illinois also failed to
conclude that the tax distributions in those cases were for reasonably equivalent value. In the first,
In re Apex Automotive Warehouse, L.P., the debtor’s owner caused the debtor to pay him
$96,038.12, labeled as reimbursement for income taxes the owner had paid that were attributable
to pass through income from the debtor. 238 B.R. 758, 766 (Bankr. ND Ill. 1999). The action
involved a multi-count complaint involving a number of claims against the owner. Id. at 762.
Further, the tax distributions were made at a time the company was very tight on cash, had
difficulty making payroll, and was holding over $1 million in vendor checks. Jd. at 766. Stating
that the first step to determine whether there is reasonably equivalent value requires a palpable
benefit to the debtor, the court concluded a tax distribution did not meet that test. Id. at 773. The
extent of the court’s analysis was to say that “the [debtor] gained no palpable benefit from the
transaction. Only [the owner] received benefits.” Jd. at 773. Among other distinctions, F2 was
thriving at the time Tax Distributions were made, whereas any reasonable manager would have
recognized Apex was facing significant financial problems.

In the second case, Jn re SGK Ventures, LLC, the court, as in Apex, reasoned that the tax
payments at issue could not have been for reasonably equivalent value because they were for the
individual owner’s tax liabilities, not a corporate tax liability. 521 B.R. 842, 859 (Bankr. ND. Ul.
2014). Again, that was the extent of the court’s analysis. The Court rejected the defendants’
assertion that because the LLC was contractually obligated to pay the tax, value was present. Id.
Notably, however, the court also found the assertion that any contractual obligation was present
was factually incorrect. Jd. The court held that even if the company derived a benefit from a
commitment to pay their taxes, the SGK operating agreement made it clear that payments were

made in the absolute discretion of SGK’s management; there was no legal obligation to do so. Id.

21

IMPAC 5972132yv.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 26 of 28

Unlike the F2 Operating Agreement, the SGK operating agreement contained no obligation to
make distributions for tax liabilities. It permitted a cash distribution to pay tax, but left it to the
Manager to decide whether or not to do so. Specifically, the operating agreement provided:

In any Fiscal Year in which the Manager, in its sole discretion, determines that

distributions of Available Cash are necessary to assist Members in payment of taxes

resulting from the ownership of Shares, the Manager shall distribute to Members

such amounts of Available Cash as it deems necessary, in its sole judgment.

See Off, Cmte. of Unsecured Creditors of Keywell, LLC v. New Key Group, LLC, Case No. 13-
01411, DI. 1-8, at 19 (Bankr. N.D. Ill. Dec. 17, 2013).

The recipients did not appeal this ruling because the court later ruled after trial that at the
time of the tax payments the company was not insolvent, thereby vitiating the trustee’s claims of
fraudulent conveyance with regard to the tax payments. Jn re SGK Ventures, LLC, 2015 WL
7755525, at *9 (Bankr. N.D. Ill. Nov. 30, 2015), aff'd in part, rev'd in part, 2017 WL 2683686
(N.D. Ill. June 20, 2017).

In a third case, out of the Eastern District of New York, the bankruptcy court also
summarily concluded that since the debt was that of the owner, not the company, it amounted to a
fraudulent conveyance for the company to pay it when it was insolvent. See Inre T C Liquidations
LLC, 463 B.R. 257, 271 (Bankr. E.D.N.Y. 2011). The court undertook no analysis of whether
there was an advantage to the company to have adopted an entity structure that allowed it to pass
through its tax liabilities to its owners, whether the obligation to make Tax Distributions was
compulsory or whether the company’s unsecured creditors were any worse off because of the
payments—and with good reason. From pleadings filed in the case as well as a review of the
decision, it does not appear that the company had a legal obligation to make the payments. Instead,
defendants argued that the distribution made to the members was “to pay certain tax authorities to

pay tax obligation of the Company incurred in the Defendants’ names . . .” See Pryor vy. Tiffen,

22

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 27 of 28

Adv. Pro. 05-8682-(DTE), D.I. 90, “Proposed Findings of Fact and Conclusions of Law,” {50
(Bankr. E.D.N.Y. Apr. 8, 2010) (emphasis in original). In essence, the only argument made was
that the taxes paid were the Company’s, not the members’ taxes, which the court appropriately
rejected.
V. CONCLUSION

F2’s Tax Distributions to the Unit Holders were calculated to cover the tax liability
associated with the Company’s income. As a quid pro quo for voting for the conversion to an
LLC and thereby accepting the Company’s tax liability as part of their continued investment, the
unit holders were assured the Company would distribute to them the means to pay the tax from the
profit that generated the tax. Now, if the Trustee had his way, those unfortunate enough to have
invested in F2 will lose not only their entire investment, but will be made to pay the tax due on the
Company’s income for 2013 and 2014—1two years in which the Company generated large profits.
The four courts that have concluded that this result is appropriate did so on facts very different
than those before the court. In each case there was no contractual obligation by the debtor to make
the distributions so for each the decision was easy to reach. Here, a promise was extended and, in
reliance thereon, the conversion from a C-Corp to an LLC was made. Courts facing facts more
like those before this Court have found reasonably equivalent value was given, and rejected a claim
that the transfer constitutes a fraudulent conveyance.

For the forgoing reasons, the Court should grant the Defendants’ Motion for Summary
Judgement and dismiss with prejudice the Trustee’s claims that the Tax Distributions are

recoverable as fraudulent transfers.

23

IMPAC 5972132v.2
Case 17-50758-LSS Doc58 Filed 10/23/18 Page 28 of 28

Dated: October 23, 2018
Wilmington, Delaware

IMPAC 5972132v.2

POTTER ANDERSON & CORROON LLP

/s/ R. Stephen McNeill

Jeremy W. Ryan (DE Bar No. 4057)

R. Stephen McNeill (DE Bar No. 5210)

D. Ryan Slaugh (DE Bar No. 6325)

1313 North Market Street, Sixth Floor

P.O. Box 951

Wilmington, DE 19801

Telephone: (302) 984-6000

Facsimile: (302) 658-1192

Email: jryan@potteranderson.com
rmeneill@potteranderson.com
rslaugh@potterandercon.com

-and-

Joseph A. Foster

MCLANE MIDDLETON, PROFESSIONAL
ASSOCIATION

900 Elm Street, P.O. Box 326

Manchester, NH 03105-0326

Telephone: (603) 628-1175

Facsimile: (603) 625-5650

Email: joseph.foster@mclane.com

Counsel for George McClelland, Charles Hart,
Geordie McClelland, Graham Hart, Hazel
McClelland, Jacquelyn McClelland, Lindsay Hart,
McClelland Irrevocable Grantor Trust, Quinn
McClelland Hart, Lindsay McClelland, Agnes
Carol McClelland and Ann Aghababian

24
